mw

aq

fie U. S. Department of Justice ,

t.. Case 1:19-cv-03722-DDD-STV Document 27 Filed 07/08/20 USDC Colorado Page 1 of 2

¢ t. “> 'y Case 1:19-cv-03722-STV Document 7-1 Filed 02/07/20 USDC Colorado Page 1 of 1

PROCESS RECEIPT AND. RETURN
United States Marshals Service / oe FIL ED : See “instructions, Sor Service of Process by TLS. A farshal ”

    
    
   

 

 

 

PLAINTIFF DISTRI CUR RUS COURT CASE NUMBER
Jehrone D. Falls ong ju =-8 PM 3: 37 19-cv-03722-STV
DEFENDANT cow TYPE OF PROCESS
City of Aurora etal JEFFREY B.C! OLWELL s/C

 

 

‘ NAME OF INDIVIDUAL, COMPANY, CORPOR He ere. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE City of Aurora .

AT ADDRESS (Street or RFD, ApartmanlY iycseme aa TP ad EF ie) CLK
15151 E. Alameda Pkwy aurora, CO 80012

 

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be

Jehrone D. Falls = served with this Form 285 1
Number of parties to be

9995 East Harvard Avenue served in this case 8

#R277 Check for service

Denver, CO 80231 . onUS A.

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

‘ PERSONAL SERVICE

 

 

 

 

 

  

 

Signature of Attorney other Originator requesting service on behalf of: (X] PLAINTIFF TELEPHONE NUMBER DATE

s/ R. Sams, Deputy Clerk : . , (| DEFENDANT 303-844-3433 02/07/2020
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE

1 acknowledge receipt for the tolal | Total Process | District of "| Districtto | Signature of Authorized USMS Deputy or Clerk Date

-Number of process indicated, one Serve 5

re ertcaeney |b |v. GIS [No Bid | 3/4/20

 

 

Thereby certify and return that I have personally served at have legal evidence of service, Cave executed as shown in "Remarks", they process described on the
individual. company, corporation, etc , at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below

 

[7] Thereby certify and return that [ am unable to locate the individual, company, corporation, etc named above (See remarks below)

 

Name and ttle of individual served (ifnot shown above) Date \" (] am

Moe: LadGng. Depehy 1 ty. Attorneg OM 20. LE

Address (co: plete only different than shown above) Signature of U.S Marshal or Deputy

PE YE

Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* or
(including endeavors (Amount of Refund*)

150 Ay. 158) | —— _|P$240_| ———

REMARKS

 

XN

 

 

 

 

 

 

 

 

 

 

 

Form USM-285"
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev. 11/18

 
Hag
aa

we

 

~ Case 1:19-cv-03722-DDD-STV Document 27 Filed 07/08/20 USDC Colorade Page 2 of 2
.¥ wt ~ , * *

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 19-cv-03722-STV

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. 'P.4 YY)

This summons for (name of individial and title, if any) /, Lo 0 - hyo Ta ;
Ld { 7

was received by me on (date) 2 00 L¢ ) .

a

0 I personally served the summons on the individual at (place)

 

* on (date) . 5or.

 

© J left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

 

* on (date) , and mailed a copy to the individual’ s last known address; or
6 . 7 .
mi served the summons on (name of individual) Man cy 7, a rr , who is
désignated by law to accept service of process on behalf of tam name of Forganitation) ( 4 . of ‘ Ay ott
» On (date) 6 - / - 20.30

 

© 1 returned the summons unexecuted because ; ‘ ; or

 

Other (specify):

My fees are $ / J 4“ for travel and $ G5 CO for services, for a total of $ 0.00 .

I declare under penalty of perjury that this information is true.

owe: [fo 10-26 C2 BEE

Server's signature

J bel (to Psat

Printed name and title 5 >

901 19 St, Ponyer Lo $0294

i . Server's address

Additional information regarding attempted service, etc:
1 .

t
